Citation Nr: 1616669	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-41 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1955 to December 1958.  His primary duties were as an organizational supply man.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the RO.  

In March 2016, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Heart disease, primarily diagnosed as atrial fibrillation and coronary artery disease, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to the Veteran's service.  

2.  Prostate cancer was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  Heart disease is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2015).  

2.  Prostate cancer is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters, dated in August 2006, January 2007, and December 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, the VA has obtained an adequate examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During a March 2016 hearing, the Veteran contended that heart disease and prostate cancer were primarily the result of exposure to radiation in service.  He noted that he was stationed in Japan near the site where the atomic bomb was dropped and that the ground still contained radiation.  In addition, he stated that in the United States, he was stationed near a radar site.  Therefore, he maintained that service connection for heart disease and prostate cancer were warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

For certain disabilities, such as cardiovascular disease or malignant tumors, service connection may be presumed when the disability is shown to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The Veteran's service medical records and the reports of a March 1955 service entrance examination and a November 1958 service separation examination are negative for any complaints or clinical findings of heart disease or prostate cancer.  During the entry and separation examinations, the Veteran responded, "No," when asked if he then had, or had ever had, dizziness or fainting spells; shortness of breath; pain or pressure in the chest; palpitation or pounding heart; tumor, growth, cyst, or cancer; frequent or painful urination; a kidney stone or blood in his urine; sugar or albumin in his urine; or venereal disease.  During the examinations, the Veteran's heart and vascular system and genitourinary system were found to be normal, and a chest X-ray was negative.  

Heart disease and prostate cancer first manifested many years after service.  Prostate cancer first manifested in November 2005, when the Veteran demonstrated consistently high PSA levels.  Coronary artery disease first manifested in April 1998 during the Veteran's treatment at St. Luke's-Roosevelt Hospital Center.  The Veteran has reported that the heart disease had actually been manifested as early as 1993 at the Queen of Angels Presbyterian Hospital.  In 2006, the VA attempted to obtain those records.  However, those efforts met with negative results.  The hospital noted that the records had been destroyed after a period of seven years.  

Absent evidence of heart disease or prostate cancer in service or during the first year after separation from service, and absent competent evidence of a nexus or relationship between heart disease and prostate cancer and active service, the Veteran does not meet the criteria for service connection.  There is no competent medical evidence of record showing that any current heart disease or prostate cancer is related to service.  Accordingly, because the preponderance of the evidence is against a finding that heart disease or prostate cancer was incurred in or aggravated during service, or manifested to a compensable degree within one year following separation from service, service connection is not warranted on those bases.  

However, the primary thrust of the Veteran's contentions is that his heart disease and prostate cancer are the result of exposure to radiation during service.  Service connection for disability due to radiation exposure may be established in three ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, certain types of cancer will be presumptively service connected for radiation-exposed Veterans.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(e) (2015).  Second, enumerated radiogenic diseases may be service-connected provided that certain conditions are met as set forth in 38 C.F.R. § 3.311(b) (2015).  Third, service connection may be established on a direct basis, as with any other claimed disability.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A radiation exposed Veteran is a Veteran who participated in a radiation risk activity during active service.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(e) (2015).  The term radiation-risk activity may be shown in one of several ways:  

(A)  Onsite participation in a test involving the atmospheric detonation of a nuclear device.  

(B) The occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  

(C) Internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946.  

(D)(1) Certain service before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or (2) Certain service before January 1, 1974, on Amchitka Island, Alaska.  

(E) Certain service as an employee of the Department of Energy.

The following diseases are presumptively service connected for radiation-exposed veterans:  Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary. 38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d)(2) (2015).  

In this case, the Veteran duties in service do not qualify as a radiation-risk activity. Moreover, neither heart disease nor prostate cancer is presumed to be related to exposure to radiation under the provisions of 38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d)(2) (2015).  

Where, as here, a claimant does not qualify as a radiation-exposed veteran under 38 C.F.R. § 3.309(d)(3) and does not have one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in38 C.F.R. § 3.311, if he has a radiogenic disease and claims exposure to ionizing radiation in service.  

A radiogenic disease means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) (2015).  

Heart disease is not considered a radiogenic disease and, thus, does not meet the criteria for service connection under 38 C.F.R. § 3.311(b)(2) (2015).  Accordingly, service connection for heart disease is not warranted on the basis of exposure to radiation.  Therefore, that aspect of the appeal is denied.  

Unlike heart disease, however, prostate cancer is a radiogenic disease and service connection will be considered under 38 C.F.R. § 3.311.  

Under the applicable development procedures in 38 C.F.R. § 3.311, dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. In all other claims, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include, but are not be limited to, a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2) (2015).  

When it has been determined that:  (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2015).  

When a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) (2015) and may request an advisory medical opinion from the VA Under Secretary of Health. 38 C.F.R. § 3.311(b), (c)(1) (2015).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2015).  

The Veteran reports that his exposure came from his proximity to planes carrying nuclear weapons and from working at a radar site.  However, the preponderance of the competent evidence of record demonstrates that it is less likely than not that the Veteran's prostate cancer is related to the claimed ionizing radiation.  

In March 2007, the Chief, Radiation Protection Division and USAF Radioisotope Committee Secretariat, Air Force Medical Operations Agency, Office of the Surgeon General (SGO) reviewed the USAF Master Radiation Exposure Registry (MRER) for the Veteran's name and any records of occupational ionizing radiation exposure monitoring.  The SGO found no external or internal exposure data on the Veteran.  The SGO noted that the MRER was the single repository for occupational radiation exposure monitoring for all Air Force personnel.  Even though the records dated back to 1947, there appeared to have been cases where early records, especially the DD Form 1141, had been maintained in the military medical record or by the local unit, and had not been forwarded for inclusion in the central repository.  However, the Board notes that it has not received and the Veteran has not identified any such records.  

The SGO stated that the potential for ionizing radiation exposure when working near some radar systems did exist, but was unable to judge what specific exposures may have resulted for the Veteran.  It was noted that a meta-analysis was performed of all Air Force personnel who were entered in the Air Force dosimetry program based on their potential for exposure to radar systems.  Over 46,000 dosimetry readings were reviewed from personnel that included radar operators, radar maintenance technicians, and radar administrative/supply, personnel.  Based on the SCO's research, the maximum lifetime dose recorded for any of the individuals monitored was 670 mrem for a radar maintenance technician.  Of the 4138 individuals monitored only 5 percent (217) had any measurable dose, and only four individuals had lifetime doses greater than 300 mrem.  For comparison, it is estimated that our annual exposure to background radiation is 240 mrem. With respect to radiofrequency radiation, the consensus of scientific advisory bodies, such as the National Council on Radiation Protection and Measurements (NCRP), the World Health Organization (WHO), and the National Radiological Protection Board (NRPB) is that there are no long-term effects (including cancer) from low-level exposures to radiofrequency radiation.  An extensive epidemiological-study of Navy personnel working with radar systems did not find any adverse health effects that could be attributed to RFR exposure.  

Not only are the SGO records negative for the claimed exposure to radiation, there is no mention of such exposure in any of the Veteran's service personnel records or in his medical records dated in or after service.  In addition, the Board notes that on the reports of his service entrance and separation examinations, the Veteran responded, "No," when asked if had ever worked with radioactive substances.  

In light of the foregoing discussion, the Board finds the preponderance of the evidence against the Veteran's claim that he was exposed to ionizing radiation in service.  There is no evidence of record that indicates that the report that the SGO report is erroneous or inaccurate or that otherwise supports the Veteran's unsubstantiated lay statements that his prostate cancer is the result of radiation exposure in service.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, with respect to etiology lay evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 2003 (2007).  The Veteran claims that his heart disease or prostate cancer are related to in-service exposure to ionizing radiation.  However, he is not competent by training or experience to state whether heart disease or prostate cancer is related to radiation exposure.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because heart disease and prostate cancer and colon cancer are not diagnosed by features identifiable to the lay person, they do not involve a form of identification that the Veteran is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of heart disease and prostate cancer are found to lack competency.  

Absent evidence of heart disease or prostate cancer in service, or within an applicable presumptive period, or competent evidence of a nexus between either of those disorders and any injury, disease, or event in service, the Veteran does not meet the criteria for service connection.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for heart disease and prostate cancer and those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for heart disease is denied.

Entitlement to service connection for prostate cancer is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


